Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

CODY LEE and STACEY DEAN,       )
                                )                       Supreme Court Nos. S-14503/14524
           Appellants and       )
           Cross-Appellees,     )                       Superior Court No. 3AN-08-09772 CI
                                )
     v.                         )                       OPINION
                                )
BARBARA KONRAD,                 )                       No. 6948 – August 29, 2014
                                )
           Appellee and         )
           Cross-Appellant.     )
_______________________________ )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Stephanie E. Joannides and
              Andrew Guidi, Judges.

              Appearances: James B. Wright, James B. Wright &
              Associates, P.C., Anchorage, for Appellants/Cross-Appellees.
              Heather L. Gardner, Seattle, W ashington, for
              Appellee/Cross-Appellant.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              STOWERS, Justice.

I.    INTRODUCTION
              Cody Lee and Stacey Dean (collectively referred to as “Lee”) and Barbara
Konrad dispute the boundary between their lots in an Anchorage subdivision. Lee insists
that the boundary line was established by a 1992 survey, which Lee later marked with
fence posts. Konrad argues that a survey she commissioned after purchasing her lot in
2008 disclosed the true boundary and that encroachment of fill material caused by Lee
along the fenceline between the lots was a trespass. The superior court concluded that
Konrad’s survey correctly identified the boundary line and that the fill material
encroachment was a trespass. The court issued an order requiring Lee to remove the fill
material and erect a retaining barrier to prevent future trespass; it declared Konrad the
prevailing party and awarded attorney’s fees.
             This appeal requires us to consider: (1) whether the superior court correctly
determined the boundary between the lots; (2) whether the court erred by concluding that
dirt and gravel encroaching onto Konrad’s property was a trespass, and, if not, whether
the court properly ordered Lee to remove the fill material and construct a retaining wall;
and (3) whether the court’s attorney’s fees award was an abuse of discretion. We
conclude that because Lee and Konrad’s predecessors agreed to the boundary established
by the 1992 survey, and marked that boundary with fence posts in 1999, the boundary
between the lots was established by acquiescence. We thus reverse the superior court’s
boundary line finding. We conclude that the superior court correctly found that the fill
material encroaching onto Konrad’s property after she purchased her lot was a trespass.
But the court erred by ordering Lee to remove fill material that encroached onto the
property before Konrad purchased it because this fill material was not a trespass as to
Konrad. We also hold that it was an abuse of discretion to order Lee to pay for
construction of a retaining wall to prevent future encroachment. Because this opinion
affects the superior court’s prevailing-party analysis, we vacate the award of attorney’s
fees and remand for redetermination of prevailing-party status and recalculation of
attorney’s fees; we also note that when it calculated attorney’s fees, the superior court
applied an erroneous rate for Konrad’s attorneys.



                                           -2-                                      6948

II.    FACTS AND PROCEEDINGS
       A.     Facts
              Shelikof Subdivision is situated south of Dowling Road and west of Lake
Otis Road in Anchorage; it was platted in 1972. The boundary line in dispute in this case
separates two properties located on Ivan Drive, Lots 13 and 14 of Block 3 of Shelikof
Subdivision. Lot 13 sits south of and uphill from Lot 14; there is a gradual slope from
Lot 13 to Lot 14.1
              In 1989 Cody Lee purchased Lot 13 on Ivan Street under a warranty deed
that incorporated the 1972 plat. Lot 14 was owned and occupied by Jack and Jerrie
Southern at the time. In 1992 the Southerns hired surveyor Ken Lang to mark their
property line. Lang did not provide the Southerns with records or a written explanation
of the survey, but he marked Lot 14’s corners with stakes labeled with his license
number. The survey was largely consistent with the parties’ historical usage, though it
indicated that the Southerns’ flower bed partially crossed the property line onto Lee’s
property. After the Lang survey, the Southerns remedied this encroachment by moving
the flower bed to their side of the property line.
              Stacey Dean married Lee in 1997 and moved into his house on Lot 13. In
1999 Lee decided, with the Southerns’ permission, to erect a partial fence to mark the
property line between Lots 13 and 14. The fence posts were placed consistent with the
parties’ mutual understanding of the boundary line’s location, and Jack Southern offered
to help Lee set the fence posts. In an early affidavit Lee estimated the posts were
“several inches on [his] side of the line,” but a subsequent review of photos and survey
reports led him to believe that a greater setback existed. A 1999 aerial photo indicated



       1
              We attach a rough sketch of the disputed property as an appendix to this
opinion.

                                            -3-                                    6948
that the fence posts defined a straight line segment beginning at the rear of Lots 13 and
14 and ending about a third of the distance between the rear and street front of the lots.
              In 2003 the Southerns sold Lot 14 to David and Patty Jo Wilson, who in
2006 sold the property to their daughter, Sherrie Wilson.2 The Wilsons and Lee treated
the boundary line marked by the fence posts as the true property line without any dispute.
Sherrie Wilson stated that she believed the property line extended along her side of the
fence line to a light pole on the street.
              In 2005 or 2006 Lee excavated a basement crawlspace under his home and
placed the fill in his backyard next to the fence posts. Lee approached Sherrie Wilson
at the time to inform her that “as [he] placed [the] fill, the slope was tending to partially
come onto . . . her side of the property line”; Lee offered to “make it better” if she was
concerned about the fill. Wilson stated that she was never bothered by the fill, and did
not object or ask Lee to remove it.
              Lee did not complete the fence until 2007, eight years after he first erected
the fence posts, and 15 years after the 1992 Lang survey. The completed fence followed
a straight line from the rear of the lots to about halfway down the common property line,
at which point it curved into Lot 13 to abut Lee’s house. In 2007 Lee “straightened”
approximately 16 feet of the curved fence so that it no longer wrapped back to the house.
              In 2008 Sherrie Wilson sold Lot 14 and a mobile home on the property to
Barbara Konrad. Wilson sold both “as-is” and “did not represent to [Konrad] or any
realtor or buyer any boundary inconsistent with the boundary” marked by the fence.
Wilson and Konrad did not discuss the boundary line, nor did they discuss who owned
the fence between Lots 13 and 14.



       2
             Sherrie Wilson lived on Lot 14 during the time it was owned by David and
Patty Jo Wilson.

                                            -4-                                        6948
              Later that year, Konrad hired John Schuller of ArcTerra Engineering &
Surveying to survey her property. Schuller did not locate any monuments3 on Lot 14,
but he did find rebar markers defining three of the four corners of Lot 14. Schuller was
unable to locate the fourth corner (the corner at the street front of the boundary between
Lots 13 and 14), so, using as reference points rebar markers on the lot and monuments
along Ivan Drive and across the street, he placed his own rebar marker to define the street
front corner between Lots 13 and 14.
              Lee and Dean owned a construction company, and Dean served on the local
Zoning and Planning Board; Lee considered Dean and himself to be familiar with land
surveying techniques. Believing that Schuller’s rebar marker improperly defined the
street front corner, Lee removed the marker, thereby destroying the value of the survey.4
              On June 4, 2008, Konrad wrote a letter to Lee informing him that she
intended to have a permanent marker set to mark the survey; Konrad threatened to pursue
legal action if Lee removed this marker. The following day Lee responded with a letter
explaining why he believed Schuller’s survey was erroneous:
              Your surveyor did not do a full survey by pulling from
              monuments at the corners of the Shelikof subdivision. Those
              monuments were placed before determining the lot
              locations . . . . The only way to determine where the true
              corners of the property [are] is to pull not from existing rebar,
              but from the monuments that determined the original survey
              in 1972.

       3
             In the context of a land survey, a “monument” means “(A) a United States
public land survey monument; (B) an Alaska state land survey primary monument; (C)
an exterior primary monument controlling a recorded survey; (D) a geodetic control
monument established by a state or federal agency.” AS 34.65.100(3).
       4
              According to Lee, he first talked to Konrad and offered to “split a survey
with her so that [they] could resolve this without going to court,” but she declined to
accept his offer, so he removed the marker.

                                            -5-                                      6948

Lee suggested that he would be willing to move his fence if “a reputable surveyor using
the Boundary Survey method of going back to the monuments” determined that the fence
encroached on Konrad’s property.
              Notwithstanding Lee’s letter, Konrad hired Schuller to resurvey the land
for another fee. Schuller recalculated the position and determined that the corner was
actually three to four inches to the south of where his first survey located it. Schuller
marked the corner accordingly. This time Lee did not remove Schuller’s rebar marker,
but he did remove a wooden lattice that Schuller used as an additional survey marker.
              Lee subsequently hired Lantech, Inc., a land and construction survey firm
that had previously performed work for Lee and Dean’s construction company, to
conduct a lot stake survey of Lot 13. Lantech found the fourth survey marker placed by
Ken Lang in 1992 that Schuller had been unable to find. Lantech’s survey revealed
“conflicting corner monumentation for the lots that front along the west side of Ivan
Drive,” including Lots 13 and 14. In order to determine the true record position of the
lot corners, Lantech surveyed the original subdivision boundary along East 68th Avenue,
the existing centerline road control, and several other lot corners within the subdivision.
Lantech determined that the front corner was slightly to the northwest of the corner
location determined by Schuller’s survey and just to the south of Lang’s rebar marker
but roughly consistent with the fence separating Lots 13 and 14.
              In August 2008 Lee sent Konrad and her attorney a copy of the Lantech
survey. He demanded that “[s]ince [Konrad’s] as built [survey was] determined to be
incorrect,” Konrad should: (1) relinquish any claim to his property and acknowledge
that the fence properly marked the boundary line; (2) direct Schuller to remove his
stakes; (3) refund him the $2,800 cost of the lot stake survey; (4) make no further claims
on his property; and (5) pay for any and all attorney’s fees. Konrad’s attorney responded



                                           -6-                                       6948

four days later by requesting that Lee “remove the fence from [Konrad’s] property at his
expense.”
       B.     Proceedings
              Lee filed suit in superior court in August 2008. He sought “[a]n award of
declaratory relief serving to quiet title and remove any cloud on that title as between the
parties”; a temporary injunction pending resolution of the lawsuit; monetary damages;
and costs and attorney’s fees. Konrad counterclaimed and requested costs of her survey;
“injunctive relief stopping the trespassers, removing the fence and quieting the title”; and
attorney’s fees and costs.
              Lee subsequently amended his complaint, asserting that because the fence
posts marking the boundary were set in 1999, almost nine years before the
commencement of the lawsuit, he had established “a prima facie case for adverse
possession under claim of title.” Konrad responded and asserted a trespass counterclaim,
alleging that Lee had “now built a fence and put in an elevated gravel pad,” causing
rocks and gravel to continuously “roll off the pad and trespass into Konrad’s yard.” Lee
acknowledged that construction of the fence was completed while the lawsuit was
pending, but denied having installed an elevated gravel pad. Lee also “[a]dmitted that
a small amount of gravel may have ‘trespass[ed] into Konrad’s yard,’ but denied that this
caused Konrad any harm.”
              The parties moved for summary judgment on the boundary by
acquiescence, adverse possession, and trespass claims. Lee also requested that the
superior court “declare the law of the case” by finding the Lantech survey proper as a
matter of law. In May 2010 the superior court issued an order on the parties’ motions.
              The superior court found that Lee successfully acquired “the portion of the
disputed area encompassed by [the] 2007 fence” by adverse possession, but that his
“claim fails as to the street front portion of the disputed area.” The court also denied

                                            -7-                                       6948

Lee’s motion to declare the law of the case, concluding that a genuine issue of material
fact existed regarding the historical use of the property. The court further considered
whether the boundary had been established by agreement, and found that Lee “create[d]
an issue of material fact as to whether the historical property owners[] treated any
particular line as an agreed upon boundary line.” The court therefore determined that
Lee was “not entitled to judgment as a matter of law under the equitable doctrine of
mutual recognition and acquiescence, because [he had] not met [his] burden to show by
clear and convincing evidence the existence of a clear and certain line that is sufficiently
defined.” Finally, the superior court declined to rule on issues relating to the surveys,
instead leaving these issues for trial.
              The court also addressed Konrad’s trespass claim. It concluded that
Wilson’s consent to the gravel/fill encroachment gave Lee a revocable license to trespass
on her land, but this license was terminated when Konrad bought the property or when
she raised the issue of trespass in the lawsuit. The court further found that although
Konrad had established a continuing trespass, Lee’s liability was “simply that of
removal,” such that once a legal boundary was officially established, he would be
required to “remove the encroachment and ensure no further encroachment . . . by
building a retaining wall or otherwise.”
              The superior court held a three-day trial in June 2010. The majority of the
trial testimony focused on the survey methods used in the two recent, competing surveys
by Lantech and Schuller. On January 10, 2011, the superior court issued its decision.
The court first made general findings before addressing the boundary line at issue. The
court concluded that because Schuller took into consideration the existing use of
surrounding properties, his method was more reliable. The court therefore concluded
that Schuller’s survey correctly identified the property line between Lots 13 and 14. The



                                            -8-                                       6948

court did not address or make any findings on whether the boundary line may have been
established by agreement between Lee and Konrad’s predecessors.
              In final orders issued in June and August 2011,5 the superior court ordered
Lee to: (1) pay Schuller all necessary costs for a resurvey; (2) “remove all encroaching
fill, existing fence and any other material . . . placed on Lot 14”; (3) construct an adequate
retaining wall, the proposed design of which would be reviewed by a construction
company selected by Konrad; (4) bear “[a]ll costs of fill and fence removal[,] as well as
costs for construction, design and review of design for the retaining wall”; and
(5) “restore the encroached-upon land to an orderly state.”
              The court declared Konrad the prevailing party and found that the
reasonable value of Konrad’s attorneys’ services was $55,000, utilizing an hourly rate
of $250 and $350 respectively for Konrad’s two attorneys. The court then awarded
Konrad 30% of these fees pursuant to Alaska Civil Rule 82(b)(2), for a total of $16,500.
But the court declined to award Konrad an enhanced fee award on the basis of her
Alaska Civil Rule 68 offer of judgment. The court reasoned that Konrad had made her
offer to both Lee and Dean, but Dean did not own the property and therefore “could not
have bound [Lee] to a change in the property line.” The court therefore determined that
because “the offer was conditioned on acceptance by both offerees,” it was invalid.
              Lee and Dean appeal. Konrad cross-appeals on the adverse possession
claim and the denial of an enhanced attorney’s fee award.




       5
               The case was reassigned from Judge Stephanie E. Joannides to Judge
Andrew Guidi in April 2011. Judge Guidi issued the final judgment and presided over
the post-trial motions.

                                             -9-                                        6948
III.   STANDARDS OF REVIEW

              “We review legal questions de novo, adopting the rule of law that is most
persuasive in light of precedent, reason, and policy.”6 Factual findings are reviewed for
clear error.7 “We will reverse the trial court’s factual findings only when, ‘after a review
of the entire record, we are left with a definite and firm conviction that a mistake has been
made.’ ”8
              We have not considered a boundary line dispute of the type at issue here.
We observe, however, that the determination of a disputed boundary often presents a
compound issue involving questions both of law and fact.9 The relative weight of
different types of evidence of disputed boundaries ordinarily presents a question of law,
but the credibility of witnesses, including the weight given the opinions of surveyors, the
location or existence of physical markers, and the timing of events, are questions of fact.10
              Equitable injunctive relief is an extraordinary remedy that is appropriate
only where the party requesting relief is likely to otherwise suffer irreparable injury and




       6
            Estate of Smith v. Spinelli, 216 P.3d 524, 528 (Alaska 2009) (internal
quotation marks and alterations omitted).
       7
              Peterson v. Ek, 93 P.3d 458, 463 (Alaska 2004).
       8
              Id. (quoting Demoski v. New, 737 P.2d 780, 784 (Alaska 1987)).
       9
              See Hansen v. Stewart, 761 P.2d 14, 16 (Utah 1988).
       10
             See id. (“[Legal] rules specify . . . the relative weight to be given various
types of evidence that may be used to determine the location of a boundary. For
example, natural landmarks are generally preferred over artificial monuments . . . . On
the other hand, the determination of factual questions may also be important in boundary
cases. For example, whether a specific event occurred or where a particular marker is
located may be critical.” (internal citations omitted)).

                                            -10-                                       6948

lacks an adequate remedy at law.11 We review the superior court’s decision to grant or
deny injunctive relief for abuse of discretion.12 “Abuse of discretion exists ‘if the [order]
is arbitrary, capricious, manifestly unreasonable or the result of an improper motive.’ ”13
An award of attorney’s fees, including a superior court’s prevailing-party determination,
is also reviewed for abuse of discretion.14 We review de novo whether the superior court
applied the law correctly in awarding attorney’s fees.15




       11
              Cf. Carrol v. El Dorado Estates Div. No. Two Ass’n, Inc., 680 P.2d 1158,
1160 (Alaska 1984) (“Where a statute specifically authorizes injunctive relief, the
plaintiff need not show either irreparable injury or lack of an adequate remedy at law.”
(citations omitted)); see also, e.g., Sharp v. 251st St. Landfill, Inc., 925 P.2d 546, 549
(Okla. 1996) (“An injunction is an extraordinary remedy that should not be lightly
granted.” (citations omitted)); Grimes v. Enter. Leasing Co. of Philadelphia, LLC.,
66 A.3d 330, 340 (Pa. 2013) (“Injunctive relief is considered an extraordinary equitable
remedy and it is to be granted only where the . . . party [seeking injunctive relief] has
established that immediate and irreparable harm, which cannot be compensated by
damages, will result if the injunction is denied. Furthermore, the party seeking to enjoin
certain conduct must demonstrate that greater injury would result by refusing the
injunction than by granting it.” (alterations in original) (internal quotation marks and
citations omitted)).
       12
            Jacob v. State, Dep’t of Health & Soc. Servs., Office of Children’s Servs.,
177 P.3d 1181, 1184 (Alaska 2008) (citing Betz v. Chena Hot Springs Grp., 657 P.2d
831, 837 (Alaska 1982)).
       13
            Weilbacher v. Ring, 296 P.3d 32, 37 (Alaska 2013) (quoting Hughes v.
Foster Wheeler Co., 932 P.2d 784, 793 (Alaska 1997)).
       14
             Id. (citing Hopper v. Hopper, 171 P.3d 124, 129 (Alaska 2007)); Taylor v.
Moutrie-Pelham, 246 P.3d 927, 929 (Alaska 2011) (citing Fernandes v. Portwine, 56
P.3d 1, 5 (Alaska 2002)).
       15
             Beal v. McGuire, 216 P.3d 1154, 1162 (Alaska 2009) (citing Glamann v.
Kirk, 29 P.3d 255, 259 (Alaska 2001)).

                                            -11-                                       6948

IV.   DISCUSSION
      A.     The Boundary Line Dispute
             Lee asserts that: (1) the superior court selected the incorrect property line,
disregarding established principles of boundary law and the historic expectations of the
property owners; (2) Lee and Konrad’s predecessors all recognized the same line as the
dividing boundary line, such that Lee laid claim to the property under the doctrine of
boundary by acquiescence; and (3) the superior court improperly applied a new standard
for adverse possession at trial after deciding the adverse possession issue on summary
judgment. Lee argues that “the primary error in the case was the superior court’s
treatment of the undisputed history of usage at the boundary between Lots 13 [and] 14.”
Lee “ask[s] [this] court to recognize the law of practical location, by whatever name
(practical location, boundary by agreement, by acquiescence, or by estoppel),[16] based
on the undisputed 16+ year history between 1992 and 2008.” Specifically, Lee asserts



       16
              Lee also frequently refers to the applicable doctrine as the “Cooley
doctrine,” apparently relying on the view expressed by Justice Thomas Cooley’s
concurring opinion in Diehl v. Zanger, 39 Mich. 601 (Mich. 1878). Justice Cooley
expanded on this topic in a widely acclaimed and republished paper. See Herbert W.
Stoughton, Thomas McIntyre Cooley and the Judicial Functions of Surveyors, ACSM
BULLETIN No. 155 (May/June 1995); Kristopher M. Kline, How to Fix a Boundary Line,
THE TARHEEL SURVEYOR No. 13.2 at 22 (Fall 2013) (“Several states recognize practical
location as a variant allowing consideration of fence lines as the best available evidence
of the original location of the boundary — this is sometimes referred to as the ‘Cooley
Doctrine.’ ”). Most modern legal treatises and courts, however, refer to the doctrine
under which a boundary line may be determined by the practical agreement or
acquiescence to a particular line as “boundary by acquiescence” or “recognition and
acquiescence.” See e.g., 9 RICHARD R. P OWELL , POWELL ON REAL PROPERTY § 68.05
(1997) (mutual recognition and acquiescence); W ALTER G. ROBILLARD & LANE J.
BOUMAN , CLARK ON SURVEYING AND B OUNDARIES § 20.03, at 672 (7th ed. 2009)
(boundary by acquiescence). We adopt the concise and accurate term “boundary by
acquiescence.”

                                          -12-                                       6948

that “[t]he undisputed evidence of historical use and reliance” demonstrates that from
1992 to 2008 the adjacent landowners consistently agreed that the 1992 “Lang line”
marked the property line between Lots 13 and 14.
             Konrad responds that Lee has not shown that the superior court erred in its
factual determination of the boundary line based on its review of the survey techniques
used. Konrad also cross appeals, arguing in part that the court erred in granting summary
judgment to Lee on his adverse possession claim.
             For the reasons discussed below, we conclude that the boundary line was
conclusively established by acquiescence of the owners of Lots 13 and 14 to the 1992
Ken Lang survey line. Accordingly, we need not consider the parties’ other points on
appeal regarding the surveyed locations of the boundary line and adverse possession.
             1.     The doctrine of boundary by acquiescence
             Boundary by acquiescence is an equitable gap-filling doctrine that may be
available where estoppel and adverse possession are unavailable.17 While the exact
requirements of the doctrine vary from state to state,18 Justice Thomas Cooley of the
Michigan Supreme Court aptly summarized the doctrine as follows: “The long practical
acquiescence of the parties concerned, in supposed boundary lines, should be regarded
as such an agreement upon them as to be conclusive even if originally located
erroneously.”19 Boundary by acquiescence is “a rule of repose, with a view to the


       17
              See 9 POWELL , supra note 16, § 68.05(1)(c).
       18
              Id. § 68.05[2] (“The gap-filling role played by the doctrine of recognition
and acquiescence ensures there is no accurate single or simple formulation of the
doctrine.”); see ROBILLARD , supra note 16, § 20.03, at 294 (Supp. 2010) (noting lack of
agreement on precise contours of the doctrine).
       19
              Diehl, 39 Mich. at 606 (Cooley, J., concurring); see also Joyce v. Williams,
                                                                            (continued...)

                                          -13-                                      6948

quieting of titles,” which rests upon the “sound public policy . . . of preventing strife and
litigation concerning boundaries.”20
              One leading treatise describes “[a] general consensus of opinion from those
courts that have considered the creation of a boundary by acquiescence” that the doctrine
has three requirements: (1) the existence of a present “dispute from which it can be
implied that both parties are in doubt as to the location of the true boundary”; (2) “[a]
continued occupation and acquiescence in a line other than the true boundary”; and (3)
“[u]se for a period of time of more than the statutory period required for adverse
possession.”21
              Most courts also require a claimant to prove that a physical, visible marker
actually establishes the purported property line, though what constitutes a sufficiently
marked line varies considerably. For example, New Mexico’s approach, which the
superior court relied on in its summary judgment order, requires: “(1) adjoining
landowners (2) who occupy their respective tracts up to a clear and certain line (such as
a fence), (3) which they mutually recognize and accept as the dividing line between their
properties (4) for a long period of time.”22 In Maine a party seeking to prove boundary
by acquiescence must prove “possession up to a visible line marked clearly by

       19
       (...continued)
26 Mich. 332, 337-38 (1873) (holding that boundary line was established by “continued
acquiescence” to a boundary earlier agreed upon by the parties, as evidenced by
“subsequent acts and improvements, and continued occupancy on the faith of [the line]”).
       20
              Holmes v. Judge, 87 P. 1009, 1014 (Utah 1906) (internal quotation marks
omitted).
       21
             ROBILLARD , supra note 16, § 20.03, at 669 (citing Campbell v. Noel, 490
So. 2d 1014 (Fla. Dist. App. 1986)).
       22
             Cauble v. Beals, 631 P.2d 1311, 1312 (N.M. 1981) (alterations omitted)
(quoting Tresemer v. Albuquerque Pub. Sch. Dist., 619 P.2d 819, 820 (N.M. 1980)).

                                            -14-                                       6948

monuments, fences or the like.”23 The Supreme Judicial Court of Maine affirmed
findings that survey pins24 and an old roadway25 created a sufficiently visible line, but
held the unmarked edge of a periodically mowed hayfield insufficient.26 The Utah
Supreme Court held that a party must prove “occupation up to a visible line marked by
monuments, fences or buildings”27; this requirement “may be satisfied where land up to
the visible, purported boundary line is farmed, occupied by homes or other structures,
improved, irrigated, used to raise livestock, or put to similar use.”28 In Washington, a
party asserting that a boundary line was established by mutual recognition and
acquiescence must prove “that the boundary line between two properties was ‘certain,
well[-]defined, and in some fashion physically designated upon the ground, e.g., by
monuments, roadways, fence lines, etc.’ ”29 The Washington Supreme Court held that
three widely-spaced survey markers set in a thicket of blackberry bushes, ivy, and weeds,
were insufficient to establish a clear and well-defined boundary.30 The Iowa Supreme
Court defined acquiescence as “the mutual recognition by two adjoining landowners for


       23
             Anchorage Realty Trust v. Donovan, 880 A.2d 1110, 1112 (Me. 2004)
(citing Dowley v. Morency, 737 A.2d 1061, 1067 (Me. 1999)).
       24
              Dupuis v. Soucy, 11 A.3d 318, 323 (Me. 2011).
       25
              Marja Corp. v. Allain, 622 A.2d 1182, 1185 (Me. 1993).
       26
             Crosby v. Baizley, 642 A.2d 150, 154 (Me. 1994), superceded on other
gounds by statute, M E . REV . STAT . § 810-A (2009).
       27
              Fuoco v. Williams, 421 P.2d 944, 946 (Utah 1966).
       28
              Bahr v. Imus, 250 P.3d 56, 65 (Utah 2011) (citation omitted).
       29
            Merriman v. Cokeley, 230 P.3d 162, 164 (Wash. 2010) (quoting Lamm v.
McTighe, 434 P.2d 565, 569 (Wash. 1967)).
       30
              Id. at 165.

                                          -15-                                     6948

ten years or more that a line, definitely marked by fence or in some manner, is the
dividing line between them.”31 The Iowa Court affirmed a finding that boundary by
acquiescence was established where the boundary was marked by just three fence posts,
reasoning that “[a]lthough the boundary line claimed . . . is not marked by a fence or
some other consistently solid barrier, the three posts represent a distinct division of the
parties’ properties.”32
              There is little functional difference between the various formulations of the
standard for establishing a boundary line by acquiescence. We agree with the New
Hampshire Supreme Court that “boundary by acquiescence is grounded ‘upon principles
of public policy that preclude a party from setting up or insisting upon a boundary line
in opposition to one which has been steadily adhered to.’ ”33 Given that rationale for the
doctrine, it makes little sense to rigidly limit the way in which agreement to a boundary
line can manifest. To that end, we do not attempt to define the minimum extent to which
a line must be established by physical markers. But we observe that it is difficult to
conceive how parties could prove agreement to a boundary line without some physical
markers indicating the line’s location. Accordingly, we hold that a boundary line is
established by acquiescence where adjoining landowners (1) whose property is separated
by some reasonably marked boundary line (2) mutually recognize and accept that
boundary line (3) for seven years or more.34

       31
             Ollinger v. Bennett, 562 N.W.2d 167, 170 (Iowa 1997) (quoting Sille v.
Shaffer, 297 N.W.2d 379, 381 (Iowa 1980)) (internal quotation marks omitted).
       32
              Tewes v. Pine Lane Farms, Inc., 522 N.W.2d 801, 806 (Iowa 1994).
       33
            O’Hearne v. McClammer, 42 A.3d 834, 839 (N.H. 2012) (quoting
Richardson v. Chickering, 41 N.H. 380, 384 (1860)) (alterations omitted).
       34
              For consistency we adopt the seven-year statutory prescriptive period for
                                                                         (continued...)

                                           -16-                                      6948

             2.	    The superior court erred by failing to consider Lee’s trial
                    evidence and argument that the boundary between Lot 13 and
                    Lot 14 was established by acquiescence.
             In its summary judgment order the superior court considered what it called
“the doctrine of mutual recognition and acquiescence” in some detail. The court
concluded that Lee was not entitled to judgment as a matter of law, finding that “[w]hile
evidence suggests the property owners may have recognized land to the lot 13 side of the
fence posts as Plaintiffs’, there is no clear and convincing evidence that a definite line
otherwise existed, especially with regard[] to the street front portion of the lots.” In
essence, the court denied Lee’s motion for summary judgment because it found there was
a genuine issue of material fact. Thus, if the court was correct in finding a genuine issue
of material fact, the issue should have been resolved at trial. But the superior court did
not revisit the boundary by acquiescence issue in its trial decision; instead, it focused
almost entirely on the merits of the competing survey techniques.
             The theory that the boundary line should be established based on the
longstanding understanding and agreement between Lee and the previous owners of


      34
        (...continued)
adverse possession under color and claim of title, AS 09.45.052(a), as the time period
required to establish boundary by acquiescence. But we note that boundary by
acquiescence and adverse possession are fundamentally distinct legal doctrines.
Boundary by acquiescence arises from some of the same policy considerations as adverse
possession, but rather than creating a means whereby a party can acquire title to land
without the other owner’s consent, it allows parties to establish the location of a
boundary by consent, but without written agreement. See James H. Backman, The Law
of Practical Location of Boundaries and the Need for an Adverse Possession Remedy,
1986 B.Y.U. L. REV . 957, 958-967 (1986). Adverse possession requires “uninterrupted
adverse notorious possession of real property under color of claim for seven years or
more.” AS 09.45.052(a). By contrast, boundary by acquiescence does not require
possession to be adverse; it requires the opposite: mutual acquiescence to possession.
ROBILLARD , supra note 16, § 20.03, at 672.

                                           -17-	                                     6948

Lot 14 was raised and supported at trial. Lee’s closing argument included a discussion
of the “Ken Lang line.” This line was the property line as determined by a 1992 survey
commissioned by Konrad’s predecessors in interest and agreed to by Lee and Konrad’s
predecessors in interest, and was marked by the fence posts which Lee erected in 1999.
Lee argued that this line was accepted as the undisputed property boundary by all of Lot
14’s owners prior to Konrad. His argument was supported by the testimony of Sherrie
Wilson, who owned Lot 14 from 2003-2008. It was supported by the trial testimony of
Jerrie Southern, who lived at Lot 14 from the early 1990s to 2000, and who hired Ken
Lang in 1992 to perform the survey giving rise to the agreed-upon boundary line. And
it was supported by Lee’s trial testimony.
              Because the boundary by acquiescence issue was not decided in the court’s
summary judgment order and was raised and argued at trial, the court erred by failing to
consider whether the boundary line was established by the adjacent lot owners’
acquiescence to the 1992 Ken Lang survey line.
              3.	    The boundary between Lots 13 and 14 was conclusively
                     established by acquiescence to the 1992 Ken Lang survey line.
              As we have discussed, the boundary line claimed by Lee was first
established in 1992 when Ken Lang surveyed Lot 14. In 1999 Lee set fence posts
according to Lang’s survey markers, though he explained that he “held them back on
[his] side of the property line” so as to avoid “issues with the neighbor.” Jerrie Southern
and Lee both stated that the fence posts were placed consistent with the parties’ mutual
understanding of the boundary line — indeed, Jack Southern offered to assist Lee in
placing the fence posts. Lee and the Southerns never disputed the location of the
boundary between their properties. Wilson testified that, although she did not know the
exact location of the property line because “[i]t didn’t really matter” to her, she never had
any dispute with Lee about its location. She further stated that “[a]t all relevant times I


                                             -18-	                                     6948

believed that the property line extended along my side of Cody and Stacey’s fenceline
out to near the streetlight.”
              The basic requirements for boundary by acquiescence are established by
undisputed evidence in this case: the boundary line between Lots 13 and 14 was
definitely marked by rebar survey markers placed by Ken Lang, fence posts,35 and later
a fence, and the owners of the adjacent lots mutually recognized and accepted that
boundary line for more than seven years. To the extent that the fence posts were the
visible marker of the boundary line, that line clearly extended to the front of the property.
There is no dispute that the boundary line between the properties is a straight line.
Indeed, the 1972 subdivision plat clearly shows that the line is straight. And given the
relatively short distance from the back to the front of the lots, there could be no confusion
about continuation of the straight line established by the fence posts to the front of the
property.
              We conclude that the boundary line between Lots 13 and 14 was
conclusively established by Lee’s and Konrad’s predecessors’ undisputed acquiescence
to the 1992 Ken Lang survey line during the period between 1992 and 2008. Thus, the
superior court’s decision accepting the Schuller survey as the applicable boundary was
erroneous and we reverse.
       B.     The Trespass Claim
              In 2005 or 2006 Lee excavated a basement crawlspace under his home and
placed the fill next to the fence posts in his back yard. Lee’s lot is upslope of Lot 14, and



       35
                Lee apparently set the fence posts back a few inches from the Lang
property line in order to avoid any possible disputes with his Lot 14 neighbors. The
record indicates that the owners of Lot 14 recognized that the boundary line was
consistent with the fence posts but that the fence posts themselves were set back slightly
on Lot 13.

                                            -19-                                       6948

Lee approached Sherrie Wilson at the time to inform her that “as [he] placed [the] fill the
slope was tending to partially come onto . . . her side of the property line.” Lee offered
to “make it better” if she was concerned about the fill. Wilson stated that she was never
bothered by the fill and did not object or ask Lee to remove it. Lee did not remove any
fill material that had encroached onto Lot 14 before Konrad purchased the property. Lee
admitted that some material “may” have continued to move onto Lot 14 after Konrad
purchased it. Konrad alleged that the encroachment both before and after she purchased
Lot 14 was a trespass.
             In its summary judgment order, the superior court defined the issue
presented by the trespass claim as “whether an implied consent to a gravel/dirt fill
encroachment given by a predecessor in interest precludes a landowner from [bringing]
a trespass action.” The court concluded that it did not: it found that the encroachment
was a continuing trespass because the gravel/dirt fill remained on Konrad’s property, and
that Wilson’s consent to the encroachment was a revocable license that was terminated
when Konrad bought the property or when she raised the issue of trespass in litigation.
The court further ruled that Konrad had standing to raise a continuing trespass claim and
that Konrad need not establish damages as part of her trespass claim.
             Lee argues on appeal that Konrad’s trespass claim “should fail as a matter
of law because . . . Konrad did not own or possess Lot 14 in 2005-2006” when gravel
spilled across the property line and “the ‘offense’ was not considered such by those who
then owned the property, [who] consent[ed] to it.”36


       36
              Lee also contends that Konrad’s trespass claim was ‘so trivial’ that she was
unable to allege any resulting damage with the specificity required by Alaska Civil Rules
9(h) and 26(a)(1)(G). But a trespasser may be liable for nominal damages even if “his
presence on the land causes no harm to the land,” Brown Jug, Inc. v. Int’l Bhd. of
Teamsters, Chauffeurs, Warehousemen & Helpers of Am., Local 959, 688 P.2d 932, 938
                                                                           (continued...)

                                           -20-                                      6948

             For the reasons discussed below, we conclude that the superior court erred
to the extent it concluded that Lee’s fill material that encroached on Wilson’s lot before
Konrad purchased the lot constituted a continuing trespass. The court also erred by
ordering Lee to remedy any injury caused by fill material placed on Lot 14 with Wilson’s
consent before Konrad purchased the property. We further conclude that the superior
court properly ordered Lee to remove any material that encroached onto Lot 14 after
Konrad purchased the property and to prevent future encroachment, but that it was an
abuse of discretion to order Lee to pay for the construction of a retaining wall.
             1.	    The encroachment of fill material before Konrad purchased Lot
                    14 was not a trespass.
             A “[t]respass is an unauthorized intrusion or invasion of another’s land.”37
Consent is generally considered to be an affirmative defense to trespass.38 Indeed,
“consent marks a deficiency in the plaintiff’s prima facie case at the most fundamental
level; where the plaintiff consents, the defendant’s act is simply not tortious.”39
             Wilson consented to the fill material’s encroachment onto her property. The
superior court characterized Wilson’s consent as implied consent, and we agree because



      36
         (...continued)
(Alaska 1984) (quoting RESTATEMENT (SECOND ) OF TORTS § 163 (1965)), thus the
viability of Konrad’s trespass claim does not depend on the specificity of her damage
allegations.
       37
           Mapco Express, Inc. v. Faulk, 24 P.3d 531, 539 (Alaska 2001) (citing Parks
Hiway Enters., L.L.C. v. CEM Leasing, Inc., 995 P.2d 657, 664 (Alaska 2000);
RESTATEMENT (SECOND ) OF TORTS §§ 158, 163).
       38
             RESTATEMENT (SECOND ) OF TORTS §§ 167-175; 1 D AN B. D OBBS, PAUL T.
H AYDEN & ELLEN M. BUBLICK , THE LAW OF TORTS § 105, at 317-18 (2d ed. 2011)
(citations omitted).
       39
              1 D OBBS, supra note 38, § 105, at 318 (citations omitted).

                                           -21-	                                      6948

Wilson’s undisputed testimony establishes that at the least, her consent was implied. “If
words or conduct are reasonably understood by another to be intended as consent, they
constitute apparent consent and are as effective as consent in fact.”40 Consent to trespass
may be implied from actions or conduct, applicable social conventions, or the
relationship between the parties.41 In this case the undisputed facts are: Lee approached
Sherrie Wilson to inform her that “as [he] placed [the] fill, the slope was tending to
partially come onto . . . her side of the property line”; Lee offered to “make it better” if
she was concerned about the fill. Wilson stated that she was never bothered by the fill,
and did not object or ask Lee to remove it.
              Because Wilson consented to the spillage of fill material, no trespass
occurred while Wilson owned Lot 14. Thus, the superior court erred to the extent it
concluded that the initial encroachment caused by Lee’s placement of fill material along
the property line was a trespass.
              On the other hand, when Konrad came into possession of the property, the
consent given by Wilson “cease[d] to be effective as conferring a privilege to enter or
remain” because “the interest of the licensor in the land [in this case, Wilson,] . . .
terminated.”42 In other words, Wilson’s consent effectively vitiated Lee’s trespass,43 but



       40
              RESTATEMENT (SECOND ) OF TORTS § 892 (1979).
       41
              1 D OBBS, supra note 38, § 106, at 322-23 (citations omitted).
       42
              RESTATEMENT (SECOND ) OF TORTS § 171(c) cmt. f. (1965).
       43
              1 D OBBS, supra note 38, § 105, at 318 (“The plaintiff’s consent . . . negates
any tortious intent, so the plaintiff fails in one element of her proof.”); R ESTATEMENT
(SECOND ) OF TORTS § 167 cmt. b (“[A] consent to enter a particular part of the land in
a particular manner or at a particular point or for a particular purpose carries with it
consent to such harm to the land and to the possessor’s interest in the persons and things
on the land as is incidental to a careful exercise of the license.”).

                                           -22-                                       6948

when Wilson sold her property to Konrad, Konrad started afresh; she had a viable cause
of action with respect to any fill material encroachment that may have occurred after she
purchased Lot 14, but not with respect to the fill material that Lee had previously spilled
onto the property when Wilson owned it.
              We also observe that Konrad suffered no injury as a result of encroachment
that occurred before she purchased Lot 14. If Konrad had serious objections to
purchasing Lot 14 with the previous fill encroachment, she could have conditioned her
purchase on Wilson removing the material. But Konrad agreed to purchase the property
“as-is” and did not express any concern regarding the presence of the fill material before
purchasing Lot 14. In purchasing Lot 14 “as-is,” she effectively became the owner of the
land that included whatever fill material had spilled onto the land previously. If there
was any reduction (or increase) in Lot 14’s value based on that encroachment, it
presumably was reflected in the purchase price.            Konrad got exactly what she
purchased — Lot 14 “as-is” — and suffered no injury as a result of the fill material that
was on and part of Lot 14 when she purchased the property.
              2.	    The material that spilled onto Lot 14 after Konrad purchased it
                     may properly be characterized as a trespass.
              The superior court’s findings identify two times when fill and gravel spilled
onto Lot 14. The first time was “[i]n late 2005/early 2006, [when] Lee raised the level
of his backyard with excavated dirt and gravel fill. This resulted in fill and gravel spilling
over onto lot 14 and encroach[ing] onto lot 14 by two or three feet. Sherrie Wilson, the
then-owner of [Lot 14], did not object to this encroachment.” The second time was
when, “[i]n addition to the fill Plaintiffs previously placed within their fence from the
excavation of their basement, they brought additional fill after the law suit was filed[,]
and it has further spilled over onto [Konrad’s] property.”




                                            -23-	                                       6948

              To establish a claim of trespass, a plaintiff must prove that she had actual
or constructive possession of the property in question at the time the alleged injury
occurred.44	 Ordinary trespass “is complete when it is committed”;45 thus a plaintiff who
acquires a possessory interest in the property may not recover for a trespass that occurred
prior to that possession.46
              As stated previously, because Wilson consented to the fill material spilling
onto her property, the privilege of consent applied to preclude a trespass claim with
regard to the material that encroached before Konrad purchased the lot. But in the
absence of consent from Konrad, Lee had an obligation to prevent additional fill material
from spilling onto Lot 14. Thus, after Konrad purchased Lot 14, Lee’s conduct in
allowing that encroachment was tortious, and the superior court properly characterized
this as a trespass.
              3.	     The superior court erred by granting relief for any
                      encroachment of fill material that occurred before Konrad
                      owned Lot 14, but properly granted relief for encroachment that
                      occurred after Konrad purchased the lot.
              As explained above, because Konrad purchased the property after Lee’s
initial placement of fill material along the property line with Wilson’s consent, Konrad
suffered no injury due to the initial encroachment of fill material. Thus, Konrad lacked
standing to bring a trespass action based on material deposited on Lot 14 before she



         44
             Cape Fox Corp. v. United States, 456 F. Supp. 784, 804 (D. Alaska 1978)
(footnote omitted), judgment reversed in part on other grounds by Cape Fox Corp. v.
United States, 646 F.2d 399 (9th Cir. 1981).
         45
               W. PAGE K EATON , PROSSER    AND    K EATON ON TORTS § 13, at 83 (5th ed.
1984).
         46
               Id.; see also RESTATEMENT (SECOND ) OF TORTS § 157.

                                           -24-	                                     6948

purchased the lot.47 Konrad did have standing, of course, to bring a trespass action for
any fill material that spilled onto Lot 14 after she purchased the property. And Konrad
had standing to seek injunctive relief to require Lee to cease all continuing encroachment
of the fill material, to remove the fill material that had encroached after Konrad purchased
Lot 14, and to prevent any further encroachment.
              Ordinarily we review grants of injunctive relief for abuse of discretion.48
But the superior court’s order was premised on the incorrect legal conclusion that Konrad
had an actionable trespass claim for the fill material that spilled onto Lot 14 before she
purchased the lot. It was therefore legal error to order Lee to remove the fill material that
was already present on Lot 14 when Konrad purchased the property.
              The same cannot be said of the fill material that continued to spill onto
Konrad’s property after she purchased the lot. We conclude that the superior court did
not abuse its discretion to the extent it ordered Lee to cease the continuing encroachment
of the fill material, to remove any fill material that encroached onto Konrad’s property
after she purchased the lot, and to prevent any further encroachment. However,
“injunctive relief should be no more burdensome to the defendant[] than necessary to
provide complete relief to the plaintiff[].”49        Photographs and diagrams of the
encroachment show that all of the material, including whatever spilled onto the property



       47
               See K EATON , supra note 45, § 13, at 83 (explaining that plaintiff who
acquires title to a property may not recover for an ordinary trespass that occurred prior
to her ownership).
       48
              See Jacob v. State, Dep’t of Health & Soc. Servs., Office of Children’s
Servs., 177 P.3d 1181, 1184 (Alaska 2008) (citing Betz v. Chena Hot Springs Grp., 657
P.2d 831, 837 (Alaska 1982)).
       49
           Richardson v. City of Rutland, 671 A.2d 1245, 1249 (Vt. 1995) (quoting
Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994)).

                                            -25-                                       6948

while it was owned by Wilson, only slightly altered the slope of a narrow strip of Lot
14’s backyard along the fence line.         And the record indicates that continued
encroachment, if any, after Konrad purchased Lot 14 was minor. Further, the superior
court did not find that a retaining wall was the only way to prevent future encroachment.
The superior court judge who conducted the trial concluded that Lee’s liability was
“simply that of removal” — Lee was required to “remove the encroachment and ensure
no further encroachment . . . by building a retaining wall or otherwise.” We conclude
that requiring Lee to pay a contractor selected by Konrad to approve the design of a
retaining wall and construct a retaining wall is an unreasonably burdensome remedy for
the encroachment of fill material onto Lot 14 after Konrad purchased the lot. It is
sufficient to order Lee to remove the encroaching fill material and ensure no further
encroachment will occur. We reverse the superior court’s order and remand the trespass
issue to the superior court for further proceedings consistent with this opinion.
      C.     Attorney’s Fees
             Alaska Civil Rule 82(a) provides that “the prevailing party in a civil case
shall be awarded attorney’s fees” unless otherwise provided by law or agreed to by the
parties. “The prevailing party is the one who has successfully prosecuted or defended
against the action, the one who is successful on the main issue of the action and in whose
favor the decision or verdict is rendered and the judgment entered.”50                The
prevailing-party determination is within the broad discretion of the trial court.51
             Because this decision will affect the superior court’s prevailing-party
analysis, we vacate the court’s attorney’s fee award and remand for reconsideration of

       50
Taylor v. Moutrie-Pelham, 246 P.3d 927, 929 (Alaska 2011) (quoting
Progressive Corp. v. Peter ex rel. Peter, 195 P.3d 1083, 1092 (Alaska 2008)) (internal
quotation marks omitted).
       51
Day v. Moore, 771 P.2d 436, 437 (Alaska 1989) (citation omitted).

                                           -26-                                       6948
prevailing-party status and recalculation of attorney’s fees. We do not reach whether the
superior court abused its discretion by finding that Konrad was the prevailing party in the
first instance, nor do we address whether the superior court erred by failing to grant
Konrad enhanced attorney’s fees under Alaska Civil Rule 68. But we do observe that in
its calculation of attorney’s fees the superior court adopted an erroneous rate for
Konrad’s attorneys.
              As a member of the Alaska Public Employees Association (APEA), Konrad
was entitled to receive legal services at a contractually reduced fee rate. Konrad’s
attorneys contracted with APEA to charge APEA members an hourly rate of no more
than $140. But in their motion for attorney’s fees, Konrad’s attorneys argued that
Konrad should receive fees calculated on the value of their “usual” rate, rather than their
agreed-upon APEA rate.
             In awarding attorney’s fees to Konrad pursuant to Rule 82, the superior
court, relying on our decisions in Arctic Slope Native Association v. Paul52 and Krone v.
State, Department of Heath and Social Services,53 found that “the reasonable hourly value
of defense counsels’ services [was] $55,000, utilizing a valuation” of $350 per hour for
one of Konrad’s attorneys and $250 per hour for the other attorney. The superior court
interpreted Arctic Slope Native Association to mean that “in cases where the attorney
charges no fee or a reduced rate, the proper approach is to value the attorney’s services
and to make a [Rule] 82 award which is some fraction of that value.” The court
apparently derived this proposition from Municipality of Anchorage v. Gentile, where in




       52
              609 P.2d 32 (Alaska 1980).
       53
              222 P.3d 250 (Alaska 2009).

                                           -27­                                      6948
a footnote we briefly summarized Arctic Slope Native Association in almost identical
language.54
              In Arctic Slope Native Association, attorneys charged a fellow attorney a
reduced rate.55 After the attorney prevailed at trial, the trial court awarded attorney’s fees
pursuant to Rule 82 and valued the attorneys’ services at their customary hourly rate.56
Noting that the attorneys were “apparently motivated by considerations of professional
courtesy,” we held that “the trial court’s award was not of a full attorney’s fee in the
sense prohibited by our cases.”57 In Krone we applied the aforementioned proposition,
as summarized in Gentile, to conclude that the superior court should have awarded
attorney’s fees to public interest class representatives who prevailed on a constitutional
challenge by “objectively valu[ing] the attorney’s services” even though the attorney
provided pro bono services.58        We held that this objective valuation “might be
accomplished simply by multiplying reasonable hourly rates by the actual reasonable




       54
             See Municipality of Anchorage v. Gentile, 922 P.2d 248, 263 n.20 (Alaska
1996) (“In cases where the attorney charges no fee or a lower than usual fee, however,
the proper approach is to value the attorney’s services and to make a Rule 82 award
which is some fraction of this value.” (citing Arctic Slope Native Ass’n, 609 P.2d at 38)).
       55
              Arctic Slope Native Ass’n, 609 P.2d at 38.
       56
              Id.
       57
              Id. (citing ETHICAL CONSIDERATION 2-18 OF THE CODE OF PROF ’L
RESPONSIBILITY , ABA CANONS OF PROF ’L ETHICS , N O . 2-18 (“It is a commendable and
long-standing tradition of the bar that special consideration is given in the fixing of any
fee for services rendered a brother lawyer or a member of his immediate family.”)).
       58
              Krone, 222 P.3d at 257 (footnote omitted).

                                            -28-                                        6948

hours worked, or in an appropriate context, by further considering value-enhancing
factors such as risk premiums and encouraging representation in similar cases.”59
             Under these cases a court may set a reasonable market rate for pro bono or
quasi-pro bono services that are provided, but this case does not involve such services.
Unlike in the pro bono context, Konrad’s attorneys received a financial benefit for
offering the reduced rate: they were able to obtain business they might not otherwise
have received had they not participated in the APEA benefits plan. An objective
valuation of the attorneys’ services should take into account the benefit received by
Konrad’s attorneys in the form of referrals. In this case the most objective estimation of
that rate is simply the rate Konrad’s attorneys agreed to accept in exchange for
participating in the APEA benefits plan — $140 per hour. The hourly rates adopted by
the superior court thus did not represent an objective valuation of the attorneys’
services.60 We conclude that the superior court misapplied Rule 82 in its valuation of
Konrad’s attorneys’ hourly rates.
V.    CONCLUSION
             For the reasons explained above, we REVERSE the superior court’s ruling
that Schuller’s survey defined the boundary line:        rather, the boundary line was
established by the acquiescence of Lee and Lot 14’s owners before Konrad purchased Lot
14. We AFFIRM the superior court’s conclusion that Lee is liable for trespass of any fill
material that spilled onto Lot 14 after Konrad purchased the lot, but we REVERSE the
court’s determination that Konrad could state a claim of trespass as to fill material that
spilled onto lot 14 prior to Konrad’s purchase of the lot. We also REVERSE the court’s
order of injunctive relief and REMAND for further consideration of Konrad’s trespass


       59
              Id. (footnotes omitted).
       60
              See id.

                                           -29-                                     6948
claim consistent with this opinion. We VACATE the superior court’s award of attorney’s
fees and REMAND for reconsideration of the prevailing-party status and attorney’s fees
calculations.




                                         -30-                                    6948

APPENDIX A


For illustrative purposes only — not to scale.




                                          -31-   6948